Citation Nr: 0211295	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to 
August 1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for right and left knee disorders.  

The Board remanded the instant case in February 2001 for VCAA 
compliance.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran was separated from service with no findings, 
complaints, or diagnosis related to right or left knee 
disorders.  

2. The veteran does not have a right or left knee disorder 
that started in service or that was the result of his active 
duty service.  


CONCLUSION OF LAW

A right or left knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for a right 
and left knee disorder as a result of active service.  He 
believes that he placed stress on his knees because of the 
military fitness requirement and that the bilateral knee 
condition is a consequence of complying with the fitness 
requirement.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service medical records reflect no findings, complaints or 
diagnoses related to a disorder of the veteran's right or 
left knee.  The service medical records showed the veteran 
underwent readiness examination in November 1988 and 
May 1989, indicating, in pertinent part, that he answered 
"no" on the examination report when asked if he had bone or 
joint problems such as arthritis, which might be aggravated 
by exercise.  He passed both readiness examinations.  

After service, the veteran submitted a claim in October 1998, 
with medical records indicating orthopedic surgery of the 
right knee in October 1992 and of the left knee in 
March 1994.  He also submitted a copy of physical fitness and 
readiness requirements and guidelines (OPNAVINST 6110.1D).  
In October 1992, he was seen with a two-year history of pain 
in the right knee with slow improvement over a nine-month 
course.  He started to run again, and had increased swelling 
and sharp pain of two days duration.  He underwent a right 
partial medial meniscectomy with a postoperative diagnosis of 
medial meniscal tear, osteochondral defect of the trochlear 
groove of the femur and lateral femoral condyle, anterior 
compartment, loose body of articular cartilage.  In 
March 1994, he was treated for a low-grade fever and worked 
up for a rheumatoid type problem and an infection.  They were 
negative.  He was placed on a non-steroidal for two weeks 
with minimal improvement.  He underwent arthroscopic 
examination of the left knee, which revealed a medial 
meniscal tear of the left knee.  

A medical statement was received from Lawrence Lemak, MD, 
indicating that the veteran was a patient of his, had 
undergone bilateral arthroscopy in the past, and in his 
opinion, the veteran's knee problem could possibly be related 
to the physical exertion required during his twenty years of 
military duty.  

The report of VA examination in February 1999 contains a 
history, given by the veteran, of no specific incidents 
involving the knees in the Navy, but of knee pain in 1992, 
after service.  The diagnosis was degenerative joint disease 
of both knees with no loss of function due to pain.  

The undersigned requested a VHA medical opinion (VHA 
Directive 10-95-040, April 17, 1995, and pursuant to 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1998)) in November 2000.  The VHA medical opinion 
concluded:

It is possible that years of running 
could have contributed to the development 
of these conditions but it is not 
possible to quantitate how much of a role 
this activity played in their development 
as compared to the role of all of the 
other day-to-day physical activities 
during time spent in military service.  
Whatever the cause, it is my opinion that 
this degree of involvement would not be 
responsible for any significant symptoms.  

The only information we have about the 
time of onset of right knee symptoms, 
which eventually led to surgery, is the 
statement that they were present for 2 
years prior to the exam on 10/2/92.  An 
MRI scan was obtained and was reported to 
show a torn medial meniscus (letter of 
10/7/92).  The tear in the meniscus could 
have occurred any time prior to the MRI 
scan.  The same is true of osteochondral 
defect and loose body found at the time 
of the arthroscopic surgery on the right 
knee.  As far as the torn meniscus, 
osteochondral defect, and loose body are 
concerned, if they had developed while in 
service, I would expect the degree of 
symptoms from those conditions to have 
required medical attention in that time 
frame.  In the absence of anything in the 
service medical records about the right 
knee, I conclude that the symptom-
producing conditions developed after 
separation from the service.  

As far as the left knee is concerned, the 
first record of any problem with that 
knee appears in Dr. Lemak's note of 
3/1/94.  There is very little information 
about the knee, but the best I can make 
out is that symptoms were present for 2 
weeks.  X-rays at that time did not show 
any arthritis.  It is not even clear that 
the symptoms in that knee were due to the 
torn meniscus found at surgery.  They may 
well have been due to some systemic 
condition which had produced a febrile 
illness with involvement of other joints 
as well.  Part of the reason for surgery 
was to rule out infection in the left 
knee.  In that the arthritis was not seen 
on the first set of films, I conclude 
that this condition developed subsequent 
to March of 1994.  Therefore, I find no 
evidence that there is any connection 
between the condition of the left knee 
and anything that happened or any 
physical activity during military 
service.  

After a thorough review of the entire record, the evidence 
does not show that the veteran's right or left knee disorder 
was caused by active service.  The veteran's readiness 
examinations performed in service presented no evidence of 
injury or problems with either knee while running, walking, 
or performing any aerobic exercise for physical fitness.  Of 
importance is the veteran's own statement, during the 
readiness examination, that he had no joint problems that 
might be aggravated by exercise.  The separation examination 
indicated that his lower extremities were normal.  His 
medical history report on separation from service indicates 
in his own words that his "health was excellent."  He did 
not claim any injury or make any complaints related to his 
knees at that or any other time during service.  

Although Dr. Lemak, the veteran's private physician, 
indicates in a medical statement that the veteran's knee 
problem could possibly be related to the physical exertion 
required during service, none of his submitted medical 
records related to his treatment of the veteran's knees show 
any indication that this condition could be service related.  
In fact, his records first show the veteran to be seen for a 
two-year complaint of right knee pain in October 1992.  He 
specifically related that the veteran denies any history of 
trauma and indicates, in pertinent part, that the veteran is 
seen for a recheck because there is a family history with his 
mother of a tumor on her right knee.  Since Dr. Lemak's 
medical statement does not refer to any supporting clinical 
evidence of record, and the medical records do not show any 
findings relating his condition to service, the Board can 
accord them little, if any weight.  They are of little 
probative value and do not point to any findings sufficient 
to support service connection.  

In contrast, the VHA medical opinion presented in 
December 2000, shows that the examiner reviewed the entire 
record.  He outlined the medical history and evidence as set 
forth in the record.  He considered the role of running 
during service in the onset of the veteran's knee problems, 
and concluded, based on the evidence of record, that it would 
not be responsible for any significant symptoms.  Moreover, 
his opinion considered the onset of pain in the right knee, 
and concluded that if the veteran had sustained a torn 
meniscus in service, symptoms from that condition would have 
required medical attention while on active duty.  That did 
not occur.  As for the left knee, he specifically indicated 
that there was little evidence related to the left knee.  
Those symptoms were present for two weeks on initial 
examination and he concluded, based on the onset of symptoms, 
the rationale for surgery (to rule out infection), and the 
fact that arthritis was not seen on the first set of films, 
that the left knee condition did not develop until subsequent 
to March 1994, several years after service discharge.  The 
Board places greater weight on the VHA opinion, as it was due 
to a thorough review of the record, the opinion discussed the 
veteran's symptoms and their onset, and it was made after 
review of Dr. Lemak's records.  See Willis v. Derwinski, 1 
Vet. App 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993).  The Board does not doubt Dr. Lemak's expert 
background; however, he did not provide any more than a 
speculative assertion that "physical exertion" could 
possibly be sufficient for the veteran's knee problems.  This 
is not enough.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for right and left knee disorder.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by Board remand in February 2001 and through the 
RO in a May 2001 VCAA letter.  The letter informed the 
veteran of what assistance VA would provide and what 
evidence, if any, the veteran should provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Various notices and 
communications, also from the RO, such as the April 1999 
rating decision, the June 1999 statement of the case, and the 
April 2002 supplemental statement of the case, informed the 
veteran of the applicable laws and regulations needed to 
substantiate his claim.  He has also had the opportunity to 
testify at a hearing regarding his claim.  He declined.  The 
Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  Thus, a remand 
for further technical compliance with the provisions of the 
VCAA is not necessary.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

